Case 3:20-cv-00973-DJN-EWH Document9 Filed 07/20/21 Page 1 of 1 PagelD# 55

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GEORGE W. DAVIS BEY, )
Petitioner,
Vv. Civil Action No. 3:20CV973-HEH
JOHN A. WOODSON,
Respondent.
MEMORANDUM OPINION

 

(Dismissing 28 U.S.C § 2254 Petition Without Prejudice)

Petitioner, proceeding pro se, submitted a petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254. By Memorandum Order entered on June 17, 2021, the
Court directed Petitioner to complete and return, within eleven (11) days of the date of
entry thereof, the standardized form for filing a 28 U.S.C. § 2254 petition. The Court
warned Petitioner that the failure to complete and return the standardized form in a timely
manner would result in the dismissal of the action. More than eleven (11) days have
elapsed since the entry of the June 17, 2021 Memorandum Order and Petitioner has not
responded. Accordingly, the action will be dismissed without prejudice. A certificate of
appealability will be denied.

An appropriate order will accompany this Memorandum Opinion.

AKW’ /s/

HENRY E. HUDSON
Date: 0, 2.02. SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
